NO. 07-10-00430-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL C

                                  MARCH 10, 2011


                          JOHN K. LOCKARD, APPELLANT

                                          v.

                         THE STATE OF TEXAS, APPELLEE


           FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

       NO. 2008-419,440; HONORABLE BRADLEY S. UNDERWOOD, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                      ORDER ON ABATEMENT AND REMAND


      Following a plea of not guilty by reason of insanity, appellant, John K. Lockard,

was convicted by a jury of murder, and sentenced to 97 years incarceration in the Texas

Department of Criminal Justice, Institutional Division. The clerk=s record was filed on

January 17, 2011.


      Texas Rule of Appellate Procedure 25.2(a)(2) requires that a trial court shall

enter a Certification of Defendant=s Right of Appeal each time it enters a judgment of

guilt or other appealable order. TEX. R. APP. P. 25.2(a)(2); Hargesheimer v. State, 182
S.W.3d 906, 911 (Tex.Crim.App. 2006). An appeal must be dismissed if the certification

has not been made part of the record under the applicable rules. TEX. R. APP. P.

25.2(d).


        Pursuant to an amendment to Rule 25.2(d), which became effective on

September 1, 2007, the certification of defendant=s right of appeal must be signed by

the defendant and a copy must be given to him. TEX. R. APP. P. 25.2(d). Additionally,

the certification shall include a notice that the defendant has been informed of his rights

concerning appeal, as well as his right to file a pro se petition for discretionary review.1


        This Court’s review of the clerk’s record reveals that it does not contain a

certification of defendant’s right of appeal. By correspondence dated January 18, 2011,

this Court notified the trial court and the district clerk that the clerk’s record does not

contain a certification of defendant’s right of appeal, and directed that a certification be

filed by the trial court within 30 days of the date of our letter. To date, this Court has

received no certification of defendant’s right of appeal.


        Consequently, we now abate this appeal and remand the cause to the trial court

for further proceedings.    Upon remand, the trial court shall utilize whatever means

necessary to secure a Certification of Defendant=s Right of Appeal in compliance with

Rule 25.2(d).     Once properly executed, the certification shall be included in a

supplemental clerk=s record and filed with the Clerk of this Court on or before April 6,

2011.

        1
       The proper form for Certification of Defendant=s Right of Appeal is contained in
Appendix D of the 2008 Texas Rules of Appellate Procedure.

                                              2
       This order constitutes notice to all parties of the defective certification pursuant to

Rule 37.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 37.1. If a

supplemental clerk=s record containing a proper certification is not filed in accordance

with this order, this matter will be referred to the Court for dismissal. See TEX. R. APP.

P. 25.2(d).


       It is so ordered.


                                                         Per Curiam


Do not publish.




                                              3